The plaintiff had brought suit for a'trespass on his land, praying that one thousand dollars be allowed him for the injury he had sustained ; and obtained a verdict and judgment for M170, in the Court of the Parish and City of New-Orleans, The defendant prayed an appeal, which was denied him, on the ground that the sum recovered was under 8300, Qn an affidavit of these facts Duncan moved for a mandamus to the Parish Judge commanding him to allow the appeal. The mandamus did issue, and the appeal was allowed. Seethe case, vol. 4.